Response to Amendment
1.	The Amendment filed on 06/21/2022 has been entered. Claims 1, 4-5, 8, and 11-13 have been amended. Claims 3 and 6-7 have been canceled. Claims 14-19 have been added. Claims 1-19 remain pending in the application. Rejections of claims 1-13 under nonstatutory double patenting are withdrawn. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 15-16 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “the first light shielding layer”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the first light shielding layer” is interpreted as “a first light shielding layer”. Claim 16 is rejected as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
5.	Claims 1-2, 8, and 11-14 are rejected under 35 U.S.C. 103 as unpatentable over Zheng (CN 110008885 A) in view of Kang (US 20070131936 A1) and further in view of Ling (US 20200134284 A1).
Regarding claim 1, Zheng (e.g., Fig. 12) discloses a fingerprint recognition apparatus, comprising: 

    PNG
    media_image1.png
    397
    1016
    media_image1.png
    Greyscale

Annotated version of Zhang’s Fig. 12
a frontplane (front plane 102), comprising an upper substrate (substrate S1), a black matrix layer (black matrix layer BM) disposed on the upper substrate (substrate S1), and a color filter layer (color filter CF) disposed with the black matrix layer (black matrix layer BM), wherein the black matrix layer (black matrix layer BM) comprises a plurality of pixel apertures (apertures corresponding to color pixels) and a plurality of first apertures (apertures K1); 
a backplane (back plane 101), comprising a lower substrate (substrate S2) and an image sensor layer comprising a plurality of photo sensing elements (photo sensing elements D), wherein the photo sensing elements (photo sensing elements D) are configured to receive reflected lights from an object (reflected light from finger) through the first apertures (apertures K1) of the black matrix layer (black matrix layer BM), and areas of the photo sensing elements (photo sensing elements D) are overlapped with the first apertures (apertures K1) in a longitudinal direction (vertical direction); and 
a display medium layer (liquid crystal layer 103), disposed between the frontplane (front plane 102) and the backplane (back plane 101), 
wherein the backplane (back plane 101) further comprises: 
a display pixel electrode layer (pixel electrode layer X); 
a first light shielding layer (light shielding layer ZZ2), comprising a plurality of second apertures (apertures K2), wherein the second apertures (apertures K2) are configured to collimate the reflected lights from the object (reflected light from finger).

Zheng (e.g., Fig. 12) discloses a black matrix layer (black matrix BM) and a color filter layer (color filter CF), but does not expressly disclose the color filter layer disposed on the black matrix layer. In view of specification, the examiner cites Kang as a reference. Kang (e.g., Figs. 7 and 9) discloses a fingerprint recognition apparatus similar to that disclosed by Zheng, comprising:
a frontplane (frontplane 192), comprising an upper substrate (upper substrate 193), a black matrix layer (black matrix 194; [0079]) disposed on the upper substrate (upper substrate 193), and a color filter layer (color filter 196; [0079]) disposed on the black matrix layer (black matrix 194), wherein the black matrix layer (black matrix 194) comprises a plurality of pixel apertures (pixels apertures P1) and a plurality of first apertures (apertures P2);
a backplane (backplane 190), comprising a lower substrate (lower substrate 142) and an image sensor layer comprising a plurality of photo sensing elements (photo sensors 140 for fingerprint detection), wherein the photo sensing elements are configured to receive reflected lights from an object (reflected light from finger 185) through the first apertures (apertures P2) of the black matrix layer (black matrix 194), and areas of the photo sensing elements (photo sensor 140) are overlapped with the first apertures (apertures P2) in a longitudinal direction (vertical direction); and 
a display medium layer (liquid crystal layer 197; [0079]), disposed between the frontplane (frontplane 192) and the backplane (backplane 190).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the display device of Zheng or incorporate the teaching of Zheng to the display device of Kang. The combination/motivation would be to provide a liquid crystal display device integrated with an optical sensor with an increased light transmission and collection for a fingerprint detection. 

Zheng does not disclose the touch sensor layer and the top conductive layer as claimed. However, Ling (e.g., Figs. 4 and 6) discloses an array substrate of a display device similar to that disclosed by Zheng, wherein the backplane further comprises: 

    PNG
    media_image2.png
    457
    1060
    media_image2.png
    Greyscale

Annotated version of Ling’s Fig. 6
a display pixel electrode layer (pixel electrode 211); 
a touch sensor layer (common electrode 212 acts as a touch sensor layer; [0061]), disposed under the display pixel electrode layer (pixel electrode 211) and also serving as a common electrode layer (common electrode 212 acts as a touch sensor layer; [0061]); 
a top conductive layer (conductive layer 140-2) disposed above the image sensor layer (fingerprint sensor 120) and under the touch sensor layer (common electrode 212); and 
a first light shielding layer (light shielding layer 130), comprising a plurality of second apertures (opening 131) and disposed between the touch sensor layer (common electrode 212) and the top conductive layer (conductive layer 140-2), wherein the second apertures (opening 131) are configured to collimate the reflected lights from the object (reflected light from finger).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ling to the display device of Zheng in view of Kang. The combination/motivation would be to provide a liquid crystal display device integrated with an optical fingerprint sensor and a touch sensor.

Regarding claim 2, Zheng in view of Kang and further in view of Ling discloses the fingerprint recognition apparatus according to claim 1, Zheng (e.g., Fig. 12) discloses wherein the areas of the photo sensing elements (photo sensing elements D) are not overlapped with the pixel apertures (apertures corresponding to color pixels) of the black matrix layer (black matrix BM) in the longitudinal direction (vertical direction).

Regarding claim 8, Zheng in view of Kang and further in view of Ling discloses the fingerprint recognition apparatus according to claim 1, Zheng (e.g., Figs. 11-12) discloses wherein the frontplane further comprises: a second light shielding layer, disposed between the upper substrate and the black matrix layer and comprising a plurality of third apertures, wherein the third apertures are configured to collimate the reflected lights from the object (e.g., Fig. 11; black matrix layer BM comprising at least 3 light shielding layers, each comprising a plurality of apertures to collimate the reflected lights from the finger).

Regarding claim 11, Zheng in view of Kang and further in view of Ling discloses the fingerprint recognition apparatus of claim 1, Zheng (e.g., Fig. 12) discloses wherein a shape of each of the first apertures (openings K1) is the same as a shape of each of the second apertures (openings K2).

Regarding claim 12, Zheng in view of Kang and further in view of Ling discloses the fingerprint recognition apparatus of claim 1, Zheng (e.g., Fig. 12) discloses wherein the backplane comprises a device layer (driving transistor layer) which is the same layer as the image sensor layer (sensor layer D). In addition, Kang and Ling disclose the same features as claimed.

Regarding claim 13, Zheng in view of Kang and further in view of Ling discloses the fingerprint recognition apparatus of claim 1, Ling (e.g., Figs. 8-10) discloses wherein the backplane comprises a device layer (touch sensor layer 220/221 and 212) which is different from the image sensor layer (fingerprint sensor layer 120). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ling to the display device of Zheng in view of Kang for the same reason above.

Regarding claim 14, Zheng in view of Kang and further in view of Ling discloses the fingerprint recognition apparatus of claim 1, Ling (e.g., Figs. 8-10) discloses wherein the top conductive layer comprises at least one of a fingerprint sensing line or a touch sensing line (e.g., Figs. 8-11; top conductive layer 140-2 is a fingerprint sensing line or a touch sensing line).

6.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Zheng (CN 110008885 A) in view of Kang (US 20070131936 A1) and Ling (US 20200134284 A1) and further in view of Liu (CN 110673380 A).
Regarding claim 9, Zheng in view of Kang and further in view of Ling discloses the fingerprint recognition apparatus of claim 1, but does not disclose wherein the frontplane further comprises a plurality of filtering elements covering the first apertures of the black matrix layer. However, Liu (e.g., Figs. 2-3 and 10) discloses a LCD including an optical fingerprint sensor similar to that disclosed by Ling, wherein the frontplane further comprises a plurality of filtering elements (filtering elements 15) covering the first apertures (openings 112) of the black matrix layer (black matrix layer 111). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Liu to the LCD device of Zheng in view of Kang and Ling. The combination/motivation would be to reduced an unwanted background light and increase a sensitivity and accuracy of a light signal detection.
	
10.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Zheng (CN 110008885 A) in view of Kang (US 20070131936 A1) and Ling (US 20200134284 A1) and further in view of Bae (US 20160266695 A1).
Regarding claim 10, Zheng in view of Kang and further in view of Ling discloses the fingerprint recognition apparatus of claim 1, but does not disclose wherein the frontplane further comprises a plurality of microlens covering the first apertures of the black matrix layer. However, Bae (e.g., Figs. 21 and 23) discloses a LCD including an optical fingerprint sensor similar to that disclosed by Zheng and Kang, wherein the frontplane further comprises a plurality of microlens (Fig. 23; microlens) covering the first apertures of the black matrix layer (openings  formed by black matrix layer ). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Bae to the LCD device of Zheng in view of Kang and Ling. The combination/motivation would be to increase a light collection efficiency and improve a sensitivity and accuracy of a light signal detection.

11.	Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Bae (US 20160266695 A1) in view of Kang (US 20070131936 A1) and further in view of Gao (US 20190080138 A1).
Regarding claim 18, Bae (e.g., Figs. 21 and 23, Fig. 23 is reproduced below for reference, some features of Fig. 23 is referred to Figs. 10-16 and 22) discloses a fingerprint recognition apparatus, comprising: 
a frontplane, comprising an upper substrate (upper substrate S1), a black matrix layer (black matrix BM, corresponding to black matrix 242 in Figs. 10-16; [0148]) disposed on the upper substrate (upper substrate S1), and a color filter layer (color filter CF, corresponding to color filter 241 in Figs. 10-16; [0148]) disposed with the black matrix layer (black matrix BM), wherein the black matrix layer (black matrix BM) comprises a plurality of pixel apertures (apertures of pixels SP) and a plurality of first apertures (apertures A1);

    PNG
    media_image3.png
    519
    1323
    media_image3.png
    Greyscale

Annotated version of Bae’s Fig. 23
a backplane, comprising a lower substrate (lower substrate S2) and an image sensor layer comprising a plurality of photo sensing elements (photo sensors for fingerprint detection), wherein the photo sensing elements are configured to receive reflected lights from an object (reflected light from fingerprint; [0150]) through the first apertures (apertures A) of the black matrix layer (black matrix BM), and areas of the photo sensing elements (photo sensor) are overlapped with the first apertures (apertures A) in a longitudinal direction (vertical direction); and 
a display medium layer (liquid crystal layer), disposed between the frontplane and the backplane (e.g., Fig. 23), 
wherein the frontplane further comprises a plurality of microlens (microlens L) covering the first apertures (apertures A) of the black matrix layer (black matrix BM). 

Bae (e.g., Figs. 21-23 and 10-26) discloses a black matrix layer (black matrix BM) and a color filter layer (color filter CF), but does not expressly disclose the color filter layer disposed on the black matrix layer. In view of specification, the examiner cites Kang as a reference. Kang (e.g., Figs. 7 and 9) discloses a fingerprint recognition apparatus similar to that disclosed by Bae, comprising:
a frontplane (frontplane 192), comprising an upper substrate (upper substrate 193), a black matrix layer (black matrix 194; [0079]) disposed on the upper substrate (upper substrate 193), and a color filter layer (color filter 196; [0079]) disposed on the black matrix layer (black matrix 194), wherein the black matrix layer (black matrix 194) comprises a plurality of pixel apertures (pixels apertures P1) and a plurality of first apertures (apertures P2);
a backplane (backplane 190), comprising a lower substrate (lower substrate 142) and an image sensor layer comprising a plurality of photo sensing elements (photo sensors 140 for fingerprint detection), wherein the photo sensing elements are configured to receive reflected lights from an object (reflected light from finger 185) through the first apertures (apertures P2) of the black matrix layer (black matrix 194), and areas of the photo sensing elements (photo sensor 140) are overlapped with the first apertures (apertures P2) in a longitudinal direction (vertical direction); and 
a display medium layer (liquid crystal layer 197; [0079]), disposed between the frontplane (frontplane 192) and the backplane (backplane 190).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the display device of Bae or incorporate the teaching of Bae to the display device of Kang. The combination/motivation would be to provide a liquid crystal display device integrated with an optical sensor with an increased light transmission and collection for a fingerprint detection. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Gao’s Fig. 3C

Bae (e.g., Fig. 23) discloses a plurality of microlens (microlens L) covering the first apertures (apertures A) of the black matrix layer (black matrix BM), but does not disclose the plurality of microlens disposed below the black matrix layer. However, Gao discloses a fingerprint recognition apparatus similar to that disclosed by Bae, comprising a plurality of microlens (e.g., Fig. 3C; microlenses 131) disposed below the black matrix layer (e.g., Fig. 3C; light shielding layer 150) covering the first apertures (apertures 151) of the black matrix layer (e.g., Fig. 3C; light shielding layer 150). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Gao to the display device of Bae in view of Kang. The combination/motivation would be to provide an alternative design choice to integrate microlenses with black matrix apertures to increase light transmission and collection for an fingerprint sensor. 

12.	Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Bae (US 20160266695 A1) in view of Kang (US 20070131936 A1) and Gao (US 20190080138 A1) and further in view of Ling (US 20200134284 A1).
Regarding claim 19, Bae in view of Kang and further in view of Gao discloses the fingerprint recognition apparatus according to claim 18, Bae (e.g., Figs. 23-24) discloses wherein the backplane further comprises: a first light shielding layer (light shielding layer; [0154]), comprising a plurality of second apertures (light shielding layer comprising apertures; [0154]), wherein the second apertures are configured to collimate the reflected lights from the object (reflected light from fingerprint). Bae does not disclose the first light shielding layer is one of a plurality of layers between the image sensor layer and a display pixel electrode layer of the backplane. However, Ling (e.g., Figs. 2 and 8-11) discloses an array substrate of a display device similar to that disclosed by Bae and Kang, wherein the backplane further comprises: a first light shielding layer (light shielding layer 130), comprising a plurality of second apertures (opening 131), wherein the second apertures (opening 131) are configured to collimate the reflected lights from the object (reflected light from fingerprint), the first light shielding layer (light shielding layer 130) is one of a plurality of layers between the image sensor layer (fingerprint sensor 120) and a display pixel electrode layer (pixel electrode 211) of the backplane. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ling to the display device of Bae in view of Kang and Gao. The combination/motivation would be to provide a liquid crystal display device integrated with an optical sensor with an increased light transmission and collection and a reduced background signal for a fingerprint detection.

13.	Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Zheng (CN 110008885 A) in view of Kang (US 20070131936 A1).
Regarding claim 15, Zheng (e.g., Fig. 12) discloses a fingerprint recognition apparatus, comprising: 

    PNG
    media_image5.png
    269
    690
    media_image5.png
    Greyscale

Annotated version of Zhang’s Fig. 12
a frontplane (front plane 102), comprising an upper substrate (substrate S1), a black matrix layer (black matrix layer BM) disposed on the upper substrate (substrate S1), and a color filter layer (color filter CF) disposed with the black matrix layer (black matrix layer BM), wherein the black matrix layer (black matrix layer BM) comprises a plurality of pixel apertures (apertures corresponding to color pixels) and a plurality of first apertures (apertures K1); 
a backplane (back plane 101), comprising a lower substrate (substrate S2) and an image sensor layer comprising a plurality of photo sensing elements (photo sensing elements F), wherein the photo sensing elements (photo sensing elements F) are configured to receive reflected lights from an object (reflected light from finger) through the first apertures (apertures K1) of the black matrix layer (black matrix layer BM), and areas of the photo sensing elements (photo sensing elements F) are overlapped with the first apertures (apertures K1) in a longitudinal direction (vertical direction); and 
a display medium layer (liquid crystal layer 103), disposed between the frontplane (front plane 102) and the backplane (back plane 101), 
wherein the first light shielding layer (light shielding layer ZZ2) is disposed between the image sensor layer (fingerprint sensor F) and a bottom conductive layer (pixel electrode layer X) of the backplane, and there is no other conductive layer (e.g., Fig. 12) positioned between the sensor layer (fingerprint sensor F) and the bottom conductive layer (pixel electrode layer X).

Zheng (e.g., Fig. 12) discloses a black matrix layer (black matrix BM) and a color filter layer (color filter CF), but does not expressly disclose the color filter layer disposed on the black matrix layer. In view of specification, the examiner cites Kang as a reference. Kang (e.g., Figs. 7 and 9) discloses a fingerprint recognition apparatus similar to that disclosed by Bae, comprising:
a frontplane (frontplane 192), comprising an upper substrate (upper substrate 193), a black matrix layer (black matrix 194; [0079]) disposed on the upper substrate (upper substrate 193), and a color filter layer (color filter 196; [0079]) disposed on the black matrix layer (black matrix 194), wherein the black matrix layer (black matrix 194) comprises a plurality of pixel apertures (pixels apertures P1) and a plurality of first apertures (apertures P2);
a backplane (backplane 190), comprising a lower substrate (lower substrate 142) and an image sensor layer comprising a plurality of photo sensing elements (photo sensors 140 for fingerprint detection), wherein the photo sensing elements are configured to receive reflected lights from an object (reflected light from finger 185) through the first apertures (apertures P2) of the black matrix layer (black matrix 194), and areas of the photo sensing elements (photo sensor 140) are overlapped with the first apertures (apertures P2) in a longitudinal direction (vertical direction); and 
a display medium layer (liquid crystal layer 197; [0079]), disposed between the frontplane (frontplane 192) and the backplane (backplane 190).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the display device of Zheng or incorporate the teaching of Zheng to the display device of Kang. The combination/motivation would be to provide a liquid crystal display device integrated with an optical sensor with an increased light transmission and collection for a fingerprint detection. 

14.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Zheng (CN 110008885 A) in view of Kang (US 20070131936 A1) and further in view of Wu (US20180157101A1).
Regarding claim 16, Zheng in view of Kang discloses the fingerprint recognition apparatus according to claim 15, Zheng (e.g., Fig. 12) discloses the bottom conductive layer comprises a pixel electrode, but does not disclose wherein the bottom conductive layer comprises a data line. However, Wu (e.g., Figs. 3-4) discloses a display device similar to that disclosed by Zhang and Kang, wherein the bottom conductive layer comprises a pixel electrode (pixel electrode 26) and a data line (data line 21). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wu to the display device of Zheng in view of Kang. The combination/motivation would be to provide a liquid crystal display device integrated with an optical sensor with a reduced thickness and an increased light transmission and collection for a fingerprint detection. 

15.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Zheng (CN 110008885 A) in view of Kang (US 20070131936 A1) and further in view of Ling (US 20200134284 A1).
Regarding claim 17, Zheng (e.g., Fig. 12) discloses a fingerprint recognition apparatus, comprising: 

    PNG
    media_image6.png
    269
    690
    media_image6.png
    Greyscale

Annotated version of Zhang’s Fig. 12
a frontplane (front plane 102), comprising an upper substrate (substrate S1), a black matrix layer (black matrix layer BM) disposed on the upper substrate (substrate S1), and a color filter layer (color filter CF) disposed with the black matrix layer (black matrix layer BM), wherein the black matrix layer (black matrix layer BM) comprises a plurality of pixel apertures (apertures corresponding to color pixels) and a plurality of first apertures (apertures K1); 
a backplane (back plane 101), comprising a lower substrate (substrate S2) and an image sensor layer comprising a plurality of photo sensing elements (photo sensing elements F), wherein the photo sensing elements (photo sensing elements F) are configured to receive reflected lights from an object (reflected light from finger) through the first apertures (apertures K1) of the black matrix layer (black matrix layer BM), and areas of the photo sensing elements (photo sensing elements F) are overlapped with the first apertures (apertures K1) in a longitudinal direction (vertical direction); and 
a display medium layer (liquid crystal layer 103), disposed between the frontplane (front plane 102) and the backplane (back plane 101), 
wherein the backplane (back plane 101) further comprises: 
a first light shielding layer (light shielding layer ZZ2), comprising a plurality of second apertures (apertures K2), wherein the second apertures (apertures K2) are configured to collimate the reflected lights from the object (reflected light from finger), and the first light shielding layer (light shielding layer ZZ2) is one of a plurality of layers between the image sensor layer (fingerprint sensor F) and a display pixel electrode layer of the backplane (pixel electrode layer X).
Zheng (e.g., Fig. 12) discloses a black matrix layer (black matrix BM) and a color filter layer (color filter CF), but does not expressly disclose the color filter layer disposed on the black matrix layer. In view of specification, the examiner cites Kang as a reference. Kang (e.g., Figs. 7 and 9) discloses a fingerprint recognition apparatus similar to that disclosed by Zheng, comprising:
a frontplane (frontplane 192), comprising an upper substrate (upper substrate 193), a black matrix layer (black matrix 194; [0079]) disposed on the upper substrate (upper substrate 193), and a color filter layer (color filter 196; [0079]) disposed on the black matrix layer (black matrix 194), wherein the black matrix layer (black matrix 194) comprises a plurality of pixel apertures (pixels apertures P1) and a plurality of first apertures (apertures P2);
a backplane (backplane 190), comprising a lower substrate (lower substrate 142) and an image sensor layer comprising a plurality of photo sensing elements (photo sensors 140 for fingerprint detection), wherein the photo sensing elements are configured to receive reflected lights from an object (reflected light from finger 185) through the first apertures (apertures P2) of the black matrix layer (black matrix 194), and areas of the photo sensing elements (photo sensor 140) are overlapped with the first apertures (apertures P2) in a longitudinal direction (vertical direction); and 
a display medium layer (liquid crystal layer 197; [0079]), disposed between the frontplane (frontplane 192) and the backplane (backplane 190).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the display device of Zheng or incorporate the teaching of Zheng to the display device of Kang. The combination/motivation would be to provide a liquid crystal display device integrated with an optical sensor with an increased light transmission and collection for a fingerprint detection. 

 Zheng does not disclose a plurality of conductive layers, wherein the first light shielding layer is disposed between two of a plurality of conductive layers from a bottom conductive layer to a top conductive layer of the backplane, wherein the conductive layers are disposed between the image sensor layer and a touch sensor layer, and the touch sensor layer also serves as a common electrode layer and the top conductive layer comprises at least one of a fingerprint sensing line or a touch sensing line. However, Ling (e.g., Figs. 2 and 8-11) discloses an array substrate of a display device similar to that disclosed by Zheng, wherein the backplane further comprises: 
a first light shielding layer (light shielding layer 130), comprising a plurality of second apertures (opening 131), wherein the second apertures (opening 131) are configured to collimate the reflected lights from the object (reflected light from finger), and the first light shielding layer (light shielding layer 130) is one of a plurality of layers between the image sensor layer (fingerprint sensor 120) and a display pixel electrode layer of the backplane (pixel electrode 211), 
wherein the first light shielding layer (light shielding layer 130) is disposed between two of a plurality of conductive layers from a bottom conductive layer to a top conductive layer (conductive layer 140 including a bottom conductive layer and a top conductive layer) of the backplane, 
wherein the conductive layers (e.g., Figs. 8-11; conductive layer 140 including a bottom conductive layer and a top conductive layer) are disposed between the image sensor layer (fingerprint sensor 120) and a touch sensor layer (e.g., Figs. 8-11; common electrode 212 acts as a touch sensor layer; [0061]), and the touch sensor layer also serves as a common electrode layer (e.g., Figs. 8-11; common electrode 212 acts as a touch sensor layer; [0061]) and the top conductive layer comprises at least one of a fingerprint sensing line or a touch sensing line (e.g., Figs. 8-11; top conductive layer 140 is a fingerprint sensing line or a touch sensing line).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ling to the display device of Zheng in view of Kang. The combination/motivation would be to provide a liquid crystal display device integrated with an optical fingerprint sensor and a touch sensor.

Allowable Subject Matter
16.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including an optical fingerprint sensor. The closet prior arts, Bae (US 20160266695 A1), Gao (US 20190080138 A1), Zheng (CN 110008885 A), Kang (US 20070131936 A1), Ling (US 20200134284 A1), and Wu (US20180157101A1), individually or in combination, discloses a display device including an optical fingerprint sensor similar to the claimed invention, but fails to teach wherein the backplane further comprises a second light shielding layer comprising a plurality of third apertures configured to collimate the reflected lights from the object, the second light shielding layer is disposed between the image sensor layer and a bottom conductive layer of the backplane, and there is no other conductive layer positioned between the image sensor layer and the bottom conductive layer; and wherein the backplane further comprises a second light shielding layer comprising a plurality of third aperture configured to collimate the reflected lights from the object, the second light shielding layer is disposed between two of a plurality of conductive layers from a bottom conductive layer to a top conductive layer of the backplane, and wherein the conductive layers are disposed between the image sensor layer and the touch sensor layer.

Response to Arguments
17.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Bae (US 20160266695 A1), Gao (US 20190080138 A1), Zheng (CN 110008885 A), Kang (US 20070131936 A1), Ling (US 20200134284 A1), and Wu (US20180157101A1) have been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691